              Case 2:20-cv-00887-RAJ Document 26 Filed 06/11/20 Page 1 of 2



 1                                                                        The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                            No.     2:20-CV-00887 RAJ
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                       DECLARATION OF LAUREN
     CHEN,                                                TRUSCOTT IN SUPPORT OF
12                                                        DEFENDANT CITY OF SEATTLE’S
                                   Plaintiffs,            RESPONSE TO PLAINTIFFS’ MOTION
13                                                        FOR TEMPORARY RESTRAINING
                   vs.                                    ORDER
14
     CITY OF SEATTLE,
15
                                   Defendant.
16

17         I, Lauren Truscott, being over the age of 18 and competent to testify, declare that:

18     1. I am a Sergeant and Interim Public Affairs supervisor at the Seattle Police Department and

19         base this declaration on my own personal knowledge.

20     2. Since May 29th, the Seattle Police Department has managed a series of ongoing, dynamic

21         demonstrations across the city. To provide an overview of the Seattle Police Department’s

22         response to these events, SPD is publishing a timeline of events as documented by the Seattle

23         Police Operational Command in real-time. These logs reflect radio traffic from officers and
     DECLARATION OF LAUREN TRUSCOTT IN SUPPORT OF                                     Peter S. Holmes
                                                                                      Seattle City Attorney
     DEFENDANT CITY OF SEATTLE’S RESPONSE TO PLAINTIFFS’                              701 5th Avenue, Suite 2050
     MOTION FOR TEMPORARY RESTRAINING ORDER - 1                                       Seattle, WA 98104-7095
                                                                                      (206) 684-8200
     (2:20-CV-00887 RAJ)
           Case 2:20-cv-00887-RAJ Document 26 Filed 06/11/20 Page 2 of 2



 1       commanders responding to rapidly evolving events, spanning multiple precincts. Please note

 2       this is not a comprehensive timeline of all events reported, nor a complete damage

 3       assessment, details of events are based on information available at the time the log was

 4       created. Arrest and officer injury data are also preliminary. Based on preliminary and current

 5       information available to me, the following link is a true and correct summary of the Seattle

 6       police operation center log excluding tactical and incidental (i.e. food delivery coordination)

 7       information of events from demonstration days of May 29 through June 10. Linked here:

 8       https://spdblotter.seattle.gov/2020/06/07/timelines-of-police-responses-to-demonstrations/

 9    3. As additional reports are reviewed, further information may become available.

10
         DATED this 11th day of June, 2020.
11

12
                                    By: /s/ Lauren Truscott
                                        Lauren Truscott
13

14

15

16

17

18

19

20

21

22

23
     DECLARATION OF LAUREN TRUSCOTT IN SUPPORT OF                                     Peter S. Holmes
                                                                                      Seattle City Attorney
     DEFENDANT CITY OF SEATTLE’S RESPONSE TO PLAINTIFFS’                              701 5th Avenue, Suite 2050
     MOTION FOR TEMPORARY RESTRAINING ORDER - 2                                       Seattle, WA 98104-7095
                                                                                      (206) 684-8200
     (2:20-CV-00887 RAJ)
